July 31, 1939. *Page 310 
The opinion of the Court was delivered by
This is an appeal from an order of Honorable E.C. Dennis, Judge of the Fourth Judicial Circuit by which order he overruled exceptions to the report of Honorable Sherwood C. Chapman, Special Referee herein.
After due consideration of the exceptions to the order of the Circuit Judge, we find his conclusions satisfactory to this Court. It is hereby affirmed.
Let the order of his Honor, Circuit Judge Dennis, be reported, and also the report of the Special Referee herein.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.